DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Allowable Claims
Claims 1-5, 7-15, 17-19 and 21-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 8 and 17, in combination with other limitations of the claims, when considered as a whole, the prior art of record fails to disclose or specifically suggested activating the VoIP telephone service on detecting a connected state of a terminal connected to the gateway and deactivating the VoIP telephone service after an activation duration, wherein the activation duration corresponds to an expiration of a countdown timer initialized on the activation. 
In the specific, with combined limitations recited in the claims.
Furthermore, it would not have been obvious to one of ordinary skill in the art at the time of invention to modify the prior art in order to arrive at the claim invention.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
January 11, 2022